                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

CATHY V.,                                      )
                                               )
       Plaintiff,                              )
                                               )
     v.                                        )       Civil Action No. 7:17-cv-00087
                                               )
NANCY A. BERRYHILL, Acting                     )
 Commissioner of Social Security,              )       By: Elizabeth K. Dillon
                                               )           United States District Judge
       Defendant.                              )

                                           ORDER

       For the reasons set forth in the accompanying memorandum opinion entered this day, it is

hereby ORDERED that:

           1. The June 12, 2018 report and recommendation (Dkt. No. 20) is ADOPTED;

           2. The plaintiff’s motion for summary judgment (Dkt. No. 13) is DENIED;

           3. The commissioner’s motion for summary judgment (Dkt. No. 15) is GRANTED;

           4. The commissioner’s decision is AFFIRMED; and

           5. This matter is STRUCK from the active docket of the court.

       The clerk is directed to send a copy of the memorandum opinion and this order to all

counsel of record.

       Entered: September 30, 2018.

                                            /s/ Elizabeth K. Dillon
                                            Elizabeth K. Dillon
                                            United States District Judge
